Citation Nr: 0717423	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1988.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision.  The 
case was remanded by the Board in January 2004 for further 
development and a supplemental statement of the case was 
issued in June 2006.


FINDING OF FACT

The veteran does not have a right knee disability that was 
present in service or is otherwise related to active duty 
service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued the veteran a letter in April 2002 which outlined 
all but the last element of the duty to notify.  The veteran 
has not been prejudice by lack of notification; however, as 
he was issued a statement of the case in October 2002 
containing the entire language of 38 C.F.R. § 3.159 and a 
complete notification letter in January 2004.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and afforded the veteran a 
VA examination of his right knee.  There does not appear to 
be any other evidence, VA or private, relevant to the claim 
that the RO has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Entitlement to Service Connection

The veteran claims that his right knee disability is related 
to injuries sustained in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Certain 
chronic diseases, to include arthritis, may be presumed to 
have been incurred during service if manifested to a degree 
of 10 


percent or more within one year of separation from service, 
the absence of any evidence of the chronic disease in service 
notwithstanding.  38 C.F.R. §§ 3.307, 3.309. 

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that his 
musculoskeletal system was normal at a November 1979 entrance 
examination.  The veteran underwent several further 
examinations during service and at each examination, he noted 
in his medical history that he had a trick or locked knee but 
did not specify which knee.  At each examination (July 1983, 
May 1984, May 1985, and November 1988), the veteran's 
musculoskeletal system was reported as normal despite the 
stated history.  While the veteran claimed to have injured 
his right knee twice in service at a February 2004 VA 
examination, no evidence of a right knee injury is present in 
the veteran's service medical records.

The February 2004 VA examiner based a positive nexus opinion 
on the history of in-service injuries to the right knee as 
related by the veteran without a review of the claims file.  
Subsequently, in January 2006, the examiner filed an addendum 
to the February 2004 examination report after thoroughly 
reviewing the veteran's claims file, including the veteran's 
service medical records, and revised the nexus opinion to 
state that the veteran's right knee disability was not as 
likely as not related to service as there was no 
documentation of the veteran's stated 1983 right knee injury.  
The examiner diagnosed the veteran as having a chronic right 
knee strain post injury.

At a November 2006 VA examination not specifically for 
evaluation of the veteran's right knee, the examiner noted 
that the veteran had a right knee strain and stated that the 
limitation of motion is significant but did not relate the 
veteran's right knee disability to service in any way.

VA treatment records indicate complaints of knee pain, some 
specifically related to right knee pain and most indicating 
right knee pain being less severe than pain in the service-
connected left knee.  No link between the veteran's service 
and the right knee pain is indicated in the VA treatment 
records and the first diagnosis of early degenerative joint 
disease for both knees (and not just the left knee) is seen 
in a December 1994 VA examination, 6 years after separation 
from service.

As a result of the foregoing, there is no probative medical 
evidence that the veteran's right knee disability had initial 
onset in service or within a year of separation from service 
and no medical evidence of the disability being otherwise 
related to service.  While the veteran has testified that 
onset occurred during in-service injuries, the weight of the 
medical evidence is against such a determination.  In 
assessing the weight of his allegations, it should also be 
noted that in the years followings separation from service, 
the veteran also pursued claims for compensation based on 
other disabilities including a left knee disability and 
advanced testimony at that time concerning circumstances of a 
left knee injury that are essentially the same as he now 
claims for a right knee disability.  No reference to right 
knee disability was made while he pursued the left knee 
claim, which draws into question the accuracy of his 
recollections concerning the current knee disability.  

While the veteran may be of the opinion that his right knee 
disability is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion and there has been no competent medical evidence 
submitted to substantiate his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have a right 
knee disability as a result of service.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


